Case 1:15-cv-00249-LPS Document 270 Filed 10/04/19 Page 1 of 2 PageID #: 13891




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 NOVEN PHARMACEUTICALS, INC.,                       )
                                                    )
           Plaintiff/Counterclaim-Defendant,        )
                                                    )
                         v.                         ) C.A. No. 15-249-LPS
                                                    )
 ACTAVIS LABORATORIES UT, INC.,                     )
                                                    )
           Defendant/Counterclaimant.               )


 NOVEN PHARMACEUTICALS, INC.,                       )
                                                    )
           Plaintiff/Counterclaim-Defendant,        )
                                                    )
                         v.                         ) C.A. No. 16-465-LPS
                                                    )
 ACTAVIS LABORATORIES UT, INC.,                     )
                                                    )
           Defendant/Counterclaimant.               )


 NOVEN PHARMACEUTICALS, INC.,                       )
                                                    )
                         Plaintiff,                 )
                                                    )
          v.                                        ) C.A. No. 18-758-LPS
                                                    )
 ACTAVIS LABORATORIES UT, INC.,                     )
                                                    )
                         Defendant.                 )

                                 STIPULATION OF DISMISSAL

         Pursuant to Federal Rule of Civil Procedure 41 and the terms of a separate agreement,

Plaintiff Noven Pharmaceuticals, Inc. (“Noven”) and Actavis Laboratories UT, Inc. (“Actavis”)

hereby stipulate and agree that all claims between Noven and Actavis in the above-referenced




{01493360;v1 }
Case 1:15-cv-00249-LPS Document 270 Filed 10/04/19 Page 2 of 2 PageID #: 13892



actions are hereby dismissed with prejudice, and each party shall bear its own costs, attorneys’

fees, and expenses.

 ASHBY & GEDDES                                       RICHARDS, LAYTON & FINGER, P.A.

 /s/ Andrew C. Mayo                                   /s/ Katharine Lester Mowery
 _____________________________                        _____________________________
 John G. Day (#2403)                                  Steven J. Fineman (#4025)
 Andrew C. Mayo (#5207)                               Katharine Lester Mowery (#5629)
 500 Delaware Avenue, 8th Floor                       One Rodney Square
 P.O. Box 1150                                        920 North King Street
 Wilmington, DE 19899                                 Wilmington, DE 19801
 (302) 654-1888                                       (302) 651-7700
 jday@ashbygeddes.com                                 fineman@rlf.com
 amayo@ashbygeddes.com                                mowery@rlf.com

 Attorneys for Noven Pharmaceuticals, Inc.            Attorneys for Actavis Laboratories UT, Inc.



                                        SO ORDERED this ___ day of ________________, 2019




                                                    Chief, United States District Judge




{01493360;v1 }                                  2
